Citation Nr: 1629801	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-43 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond September 1, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to September 1975.  The Appellant is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

While the Veteran submitted the VA Form 9 in this matter, the representative also submitted documentation concerning the appeal in November 2015.  The Board considers the representative's submission to be a timely substantive appeal on behalf of the appellant.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran testified at a Board hearing in November 2015 as the appellant could not attend and provided good cause for not being able to attend.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the hearing, VA authorization forms were submitted to allow VA to request treatment records of the appellant from Dr. Rogers, West Oaks Hospital, Dr. Blount, Dr. Busch, and Dr. McMullin.  In December 2015, the RO learned that records for the appellant could not be located at the offices of Dr. Blount and Dr. Rogers as well as at West Oaks Hospital.  It also appears that the records of Dr. Busch could not be located.  While the appellant was notified in December 2015 that the RO was attempting to locate the records, she was not informed of the records that could not be obtained and provided an opportunity to submit those records in accordance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. Take any additional development action that is necessary in order to obtain records from Dr. Rogers, West Oaks Hospital, Dr. Blount, and Dr. Busch.  If after making reasonable efforts to obtain the records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e) (2015). 

2. Thereafter, if the claim remains denied, issue a supplemental statement of the case to the appellant and her representative and provide them with an opportunity to respond before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




